Citation Nr: 1315197	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  07-36 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinusitis.

2.  Entitlement to service connection for sinusitis, to include sinus headaches.

3.  Entitlement to service connection for tension headaches.


ATTORNEY FOR THE BOARD

R. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran also requested and was scheduled for a Central Office hearing in April 2007.  He failed to appear for the scheduled hearing, and has not requested that the hearing be rescheduled.  Therefore, his hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  

Although the RO implicitly reopened the previously denied claim, the question of whether the prior denial was final, and whether new and material evidence has been received to reopen the finally denied claim, must be addressed by the Board as a threshold issue upon de novo review.  See Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  As discussed below, the Board finds that the evidence of record is sufficient to reopen the previously denied claim.  As such, the merits of the service connection claim are also for consideration and were addressed by the RO.

This issue was previously before the Board and remanded for additional development in May 2009, October 2010 and June 2012.  The Board finds that the RO/AMC's actions complied with the Board's prior remand directives.  

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  



FINDINGS OF FACT

1.  A claim of service connection for sinusitis was denied by rating decision in January 2002; a timely notice of disagreement was not received, nor was new and material evidence received within one year.

2.  Certain evidence received since the January 2002 rating decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for sinusitis.

3.  The Veteran's sinusitis, to include headaches, manifested in service; and is causally related to the Veteran's military service.

4.  The Veteran's tension headaches did not manifest in-service; did not manifest within one year post-service or for many years thereafter; nor are they otherwise causally related to service.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision denying service connection for a sinusitis is final.  38 U.S.C.A. § 7105 (West 2002).   

2.  New and material evidence has been received, and the claim of entitlement to service connection for sinusitis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The Veteran's sinusitis disability, to include headaches, was incurred in his active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

4.  The Veteran's tension headache disability was not incurred in, or aggravated by, his active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  


A.  Duty to Notify

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Board need not address compliance with Kent in the present case since the sinusitis with sinus headaches issue is being reopened.  There is therefore no harm to the Veteran as a result of any deficiency of Kent notice. 
       
After reviewing the claims folder, the Board finds that the Appellant has been notified of the applicable laws and regulations, which set forth the necessary criteria for the benefit currently sought.  In a letter dated in July 2006, the Appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought.  In addition, he was advised of the types of evidence VA would assist him in obtaining, as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio, 16 Vet. App. 183; Charles v. Principi, 16 Vet. App. 370 (2002).  This letter was sent to the Appellant prior to the August 2006 RO rating decision giving rise to this appeal; therefore, the VCAA notice in this case was timely.  See Pelegrini, 18 Vet. App. 112.

The Appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, the Appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

      B.	Duty to Assist

The Board finds that the VA complied with the assistance provisions set forth in the law and regulations.  All available pertinent records, including in-service, VA, and private records have been obtained.  Also, efforts were made to obtain Social Security Administration records, to which SSA provided a negative response.  The Appellant was afforded VA examinations to evaluate his disability in October 2009 and December 2010.  All pertinent VA examination reports are of record, contain sufficiently specific clinical findings, and informed discussion of the pertinent features of the disability on appeal to provide probative medical evidence adequately addressing the issue decided below.  No additional pertinent evidence has been identified by the Appellant as relevant to this appeal.  In particular, there is no argument or indication that the disability has increased in severity since the last medical evaluation of record.  Under these circumstances, no further action is necessary to assist the Appellant with this appeal.  As such, the Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

II.	Procedural Background

The Veteran initially filed a claim in 1977 seeking service connection for sinusitis, which was denied for lack of evidence.  The Veteran renewed his claim for sinusitis in 1981, but was again denied for lack of evidence.  In both instances, it appears the Veteran's service treatment records (STRs) were unavailable.

In 1995, the Veteran again filed a claim seeking service connection for sinusitis.  The claim was denied on the basis that the claim was not well grounded.

In 2000, the Veteran renewed his claim for sinusitis, which was again denied, this time on the basis that the condition was not shown in service or immediately after service and that there was no evidence to support his claim.

In March 2001, the Veteran requested that VA obtain his STRs.  However, in a January 2002 rating decision the RO denied the sinusitis claim for lack of evidence.  The Veteran did not file a notice of disagreement, nor was new and material evidence received within one year.  Consequently, the January 2002 rating decision became final.  38 U.S.C.A. 7105 (c).

In March 2006 and April 2006, the Veteran submitted requests to reopen his claim for service connection for "migraines/sinus headaches," among other issues not currently on appeal.  In support, the Veteran submitted medical records from LBJ Tropical Medical Center in American Samoa.  It is unclear from the record whether the RO treated the request to reopen service connection for "migraines/sinus headaches" as a request to reopen his claim for sinusitis or as a new and separate claim.  Regardless, in the August 2006 rating decision, the RO denied the claim for "migraines/sinus headaches" for lack of a diagnosis in service.  The present appeal ensued.


In May 2009, this matter came before the Board phrased as "entitlement to service connection for headaches."  This matter was remanded to afford the Veteran a VA examination as there was evidence that the Veteran experienced headaches in service and that his symptoms persisted after service.

In October 2009, the Veteran was afforded a VA examination; however, the examiner concluded that any nexus opinion as to whether the Veteran's headaches were related to his military service would be speculative.  

In October 2010, this matter was back before the Board; which found that the VA examiner's opinion was inadequate for purposes of adjudication and remanded the case for a rationale to support the conclusion that any nexus opinion regarding whether or not the Veteran's headaches were related to service would be speculative.  In addition, the Board highlighted that Veteran had referred to his sinusitis, which the Board believed to be intertwined with his claim for headaches, and that they needed to be address accordingly.    

In December 2010, the Veteran was afforded another VA examination.  A nexus opinion with rationale was provided in addendum in January 2011.  

In September 2011, the Veteran submitted a statement, attaching a physician statement, additional medical records from LBJ Tropical MC, and his STRs, in support of his claim for chronic sinusitis.

An April 2012 SOC continued the denial of service connection for headaches on the basis that the Veteran's chronic headaches appeared to be simple in nature and that his current tension headaches were not caused by, or a result of secondary headaches, that occurred during active duty service.

In May 2012, the Veteran submitted another statement indicating that the SOC was in error because his sinusitis and headaches were interrelated.

In June 2012, this matter was back before the Board for a third time.  However, the case was remanded to try to obtain relevant SSA records that had been identified in the Veteran's treatment records.  The SSA since responded indicating that they could not locate any such records.

III.	New and Material Evidence to Reopen Claim

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Board notes that the RO denied the claim of entitlement to service connection for sinusitis by a decision in January 2002, which was mailed to the Veteran at that time.  The decision provided the Veteran with notice of his appellate rights.  By statute, a notice of disagreement must be received within one year of the date of mailing of notice of the decision.  See 38 U.S.C.A. § 7105(b)(1).  After reviewing the record, the Board is unable to find any written communication expressing disagreement and a desire for appellate review within one year of the January 2002 rating decision.  Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of that decision.  See 38 C.F.R. § 20.200.  Moreover, he did not submit new and material evidence within one year of that decision.  Therefore, the January 2002 decision became final, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

In March 2006, the Veteran sought to reopen his claim for service connection, to include "migraines/sinus headaches."  The Board considers the March 2006 claim to be a petition to reopen the previously denied 2002 claim seeking entitlement to service connection for sinusitis, to include headaches.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett, 83 F.3d 1380.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, the Board finds that the claims file contains new and material evidence received after the RO's January 2002 rating decision.  Specifically, the VA examiner provided a positive nexus opinion, in the January 2011 addendum to the December 2010 VA examination report, that the Veteran's sporadic recurrence of secondary headaches is at least as likely as not caused by or a result of the secondary headaches that occurred during active duty service.  The basis of the prior denial of the underlying service connection claim for sinusitis was that the evidence of record did not show that the Veteran was diagnosed with chronic sinusitis in service or that his sinusitis was related to his military service.  In light of the basis for the prior denial, the Board views the new medical evidence as material.  Therefore, the claim of service connection for sinusitis and headaches secondary to sinusitis is reopened.  38 U.S.C.A. § 5108.  

IV.	Service Connection Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic disabilities, such as sinusitis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Disability, which is proximately due to, or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

	A.	Sinusitis and Sinus Headaches

The Veteran seeks entitlement to service connection for sinusitis, to include headaches, which he contends was caused by, or began during, his active duty service.  

In a January 2011 addendum to the December 2010 VA examination report, the examiner opined that the Veteran appears to suffer from two types of headaches - tension headaches and secondary headaches.  The examiner stated that secondary headaches can be caused by sinusitis, pharyngitis, or viral/flu-like symptoms.  

The Veteran's STRs show that he was evaluated for headaches that were associated with sinusitis in September 1974.  In March and April 1975, he was diagnosed with sinusitis.  In January 1976, he reported headaches associated with sinus drainage and flu-like symptoms.  A February 1976 follow-up visit continued to show the Veteran suffered from flu-like symptoms with associated headaches.

The Veteran's post-service medical records continued to show that he was experiencing headaches associated with pharyngitis, viral syndrome and chronic sinusitis.  Specifically, VA treatment records from February 1981 showed that the Veteran had been diagnosed with sinus headaches, and that he had complained of headaches for the past 5 to 6 years and had been increasing in frequency, and that all his symptoms, including runny nose, occurred in service.  In addition, records from LBJ Tropical Medical Center in American Samoa from 1988 to 2006 consistently show that the Veteran was diagnosed with viral syndrome, chronic sinusitis, headaches and pharyngitis on a near annual basis.  

The December 2010 VA examiner highlighted that the Veteran had active duty documentation of secondary headaches associated with sinusitis, pharyngitis, viral syndrome and chronic sinusitis, which have been recurrent since he was discharged from service, even though it occurs sporadically.  As a result, the examiner concluded that the sporadic recurrence of secondary headaches is at least as likely as not caused by or a result of the secondary headaches that occurred during his active duty service.  

As for the question of whether the Veteran's diagnosed chronic sinusitis, to include headaches, is related to active service, the Board observes that the January 2011 VA examiner opined that the Veteran's condition was related to his active service.  Resolving doubt in the Veteran's favor, the Board finds that service connection for sinusitis disability to include headaches is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

      B.  	Tension Headaches

As it relates to the Veteran's tension headaches, the examiner noted that it was these tension headaches that were his present primary complaint.  A review of the Veteran's STRs fails to identify any mention or reference to tension headaches during service or within one year of service.  The Board notes that the first record of tension headaches is in an April 1981 VA treatment record, five years after he separated from service.  

The Board acknowledges that the Veteran is competent to report his symptoms, such as headaches and pain.  However, he is not competent as a lay witness to offer an opinion in this regard.  This is especially true given that the VA examiner expressly indicated that the Veteran suffers from two types of headaches, each of which has a specific etiology.  Rather, these questions require specialized knowledge, training, or experience due to the complex nature of the involved neurological system.  See Barr, 21 Vet. App. at 308; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Additionally, the examiner opined in the January 2011 addendum that the Veteran's current tension headaches are not caused by or a result of his secondary headaches that occurred during active duty service.  As such, the Board finds that the January 2011 VA examiner's addendum report with rationale is probative and persuasive in determining that Veteran's tension headaches did not begin in, or within one year of, his military service, and that the tension headaches were not caused by, or aggravated as a result of, his military service.  Accordingly, the Board finds that service connection for tension headaches in not warranted.

In light of the fact that the there is no evidence of in-service complaints or treatment for tension headaches and that the January 2011 VA examiner opined that Veteran's tension headaches are not caused by, or related to, the his military service, the medical evidence weighs is against a grant of service connection for the Veteran's claim for tension headaches, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).  Accordingly, the service connection for tension headaches is not warranted.



ORDER

New and material evidence has been received to reopen the claim of service connection for sinusitis and sinus headaches.  Entitlement to service connection for sinusitis with sinus headaches is warranted.  The appeal is granted to this extent.

Entitlement to service connection for tension headaches is not warranted.  The appeal is denied to this extent.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


